Detailed Action
	This action is responsive to a divisional application filed on 6/16/2022 with acknowledgement that it claims a priority date of 12/3/2019 to US application 16/701,525 
	Claims 1-8 are currently pending.  Claim 1 is an independent claim.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/16/2022 and 11/1/2022 were filed on or after the application filing date of 6/16/2022.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: #62 (Fig. 7).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
In Paragraph 0032 of the Specification, “is pivoted toward from the spray arm” should be revised to “is pivoted toward the spray arm” to ensure proper grammar.
In Paragraph 0042 of the Specification, “the liquid steam angle” should be revised to “the liquid stream angle” to correct an obvious scrivener’s error. 
In Paragraph 0049 of the Specification, “the pressure is typical set” should be revised to “the pressure is typically set” to ensure proper grammar. 
In Paragraph 0055 of the Specification, “speed as indicated at block 60” should be revised to “speed as indicated at block 62” to correct an obvious scrivener’s error. 
Appropriate correction is required.

Claim Objections
Claims 1 and 6 are objected to because of the following informalities:
In Claim 1 Line 9, “the spray arm,” should be revised to “the spray arm, and” to ensure proper grammar.
In Claim 6 Line 1, “where in” should be revised to “wherein” to correct an obvious scrivener’s error.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 is indefinite because Lines 1-2 state “where in the fan-type spray pattern is between 10 degrees and 90 degrees” and it is not clear if “degrees” apply to angular degrees, degrees Celsius, or something else.  Furthermore, if “degrees” apply to angular degrees, it is not clear if that applies to spray fan angle, spray thickness angle, or something else.  For the purpose of examination, Claim 6 Lines 1-2 will be interpreted to state “wherein the fan-type spray pattern has a spray fan angle that is between 10 degrees and 90 degrees”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2010/0163644 A1 to Dieziger (“Dieziger”) in view of US Patent 1,022,643 to Schellenger (“Schellenger”)
As to Claim 1, Dieziger discloses a method for regulating a speed of a spray arm (See Figs. 1-3 and Paragraphs 0020-0022) about an axis (Fig. 1 #11 “axis of rotation”), wherein the spray arm (Fig. 1 #13 “moment arm”) includes at least one deflector (Fig. 1 #21 “hinged member”) pivotably attached to the spray arm (See Paragraph 0021) and having a surface (See Annotated Fig. 3), and at least one nozzle arranged relative to the surface (Fig. 1 #12 “nozzle”), the method comprising:
emitting fluid (Fig. 2 #14 “spray pattern”) from the at least one nozzle to strike the surface (See Figs. 1-3) and cause 
a first force (See Annotated Fig. 2) that tends to pivot the at least one deflector toward the spray arm (See Fig. 2 showing spray hitting the deflector which is understood to pivot the deflector in a direction towards the spray arm), and 
a second force (See Annotated Fig. 2) that tends to rotate the spray arm about the axis (See Paragraph 0020 disclosing “tangential thrust” that creates a torque), 
	wherein rotation of the spray arm about the axis causes a third force (See Annotated Fig. 2) that tends to pivot the at least one deflector away from the spray arm (See Paragraph 0022),  
	whereby a balance between the first force and the third force is achieved at a predefined rotational speed (See Paragraphs 0022-0025).
	Regarding Claim 1, Dieziger does not specifically disclose wherein the surface is a curved surface (See Paragraph 0024, which discloses that reshaping the deflector can provide additional force adjustment, however the deflector having a curved surface is not specifically disclosed).
	However, Schellenger discloses a spray arm (See Annotated Fig. 2), wherein the spray arm includes at least one deflector (Fig. 1 #2 “spraying device”)  pivotably attached to the spray arm and having a curved surface (See Annotated Fig. 2), and at least one nozzle arrange relative to the curved surface (See Annotated Fig. 2), wherein emitting fluid from the at least one nozzle to strike the curved surface causes a first force that tends to pivot the at least one deflector (See Annotated Fig. 2 and Col. 2 Lines 64-70).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the deflector of Dieziger as applied above such that the surface is curved, as doing so would utilize a known technique taught by Schellenger to yield the predictable result of allowing fluid to be evenly and widely distributed from the deflector (See Col. 2 Lines 91-109). 
As to Claim 2, in reference to the method of Dieziger in view of Schellenger as applied to Claim 1 above, Dieziger further discloses selecting at least one of a weight of the at least one deflector or a pivot location of the at least one deflector to achieve the predefined speed (See Paragraphs 0024-0025).
As to Claim 3, in reference to the method of Dieziger in view of Schellenger as applied to Claim 1 above, Dieziger further discloses defining a shape of the curved surface to achieve the predefined speed (See Paragraph 0024 disclosing reshaping #21).
As to Claim 4, in reference to the method of Dieziger in view of Schellenger as applied to Claim 1 above, Dieziger further discloses wherein the third force is a centrifugal force (See Paragraph 0022 and Annotated Fig. 2).
As to Claim 5, in reference to the method of Dieziger in view of Schellenger as applied to Claim 1 above, Dieziger further discloses wherein fluid striking the surface creates a fan-type spray pattern (See #14 in Fig. 2 and See Paragraph 0023).
As to Claim 6, in reference to the method of Dieziger in view of Schellenger as applied to Claim 5 above, Dieziger does not specifically disclose where in the fan-type spray pattern is between 10 degrees and 90 degrees (See Fig. 2 where the fan-type spray pattern appears to have a spray fan angle that is greater than 90 degrees).
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the device of Dieziger in view of Schellenger as applied to Claim 5 above such that the fan-type spray pattern has a spray fan angle that is between 10 degrees and 90 degrees, as doing so would yield the predictable result of spraying a specific area with a certain amount of fluid based on its size, shape, and location.  It would have only required routine optimization to determine an optimal range of spray fan angles for the fan-type spray pattern from a finite number of identified, predictable solutions for having optimal spray coverage for a target cleaning area, and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art per In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05 II.A.   
As to Claim 7, in reference to the method of Dieziger in view of Schellenger as applied to Claim 1 above, Dieziger further discloses wherein the second force increases as the deflector pivots toward the spray arm (See Paragraph 0022, it is understood that as the angular speed increases, the deflector is pivoted toward the spray arm, and as the deflector is pivoted toward the spray arm the pushing force of fluid deflected by the deflector increases as thrust is attenuated).
As to Claim 8, in reference to the method of Dieziger in view of Schellenger as applied to Claim 1 above, Dieziger further discloses wherein the second force decreases as the deflector pivots away from the spray arm (See Paragraph 0022, it is understood that as the angular speed decreases, the deflector is pivoted away from the spray arm, and as the deflector is pivoted away from the spray arm the pushing force of fluid deflected by the deflector decreases as a governing speed is achieved).

    PNG
    media_image1.png
    771
    855
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    629
    854
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    697
    824
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    464
    706
    media_image4.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Notice of References Cited Form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN EDWARD SCHWARTZ whose telephone number is (571)272-1770.  The examiner can normally be reached on Monday - Friday 9:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN EDWARD SCHWARTZ/Examiner, Art Unit 3752 
December 1, 2022

/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        December 2, 2022